IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DARNELL M. TILLMAN,

             Appellant,

 v.                                                     Case No. 5D16-112

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 22, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Jenifer M. Davis, Judge.

James S. Purdy, Public Defender, and
Ailene S. Rogers, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Darnell Tillman appeals the trial court's order summarily denying his rule 3.850

motion for postconviction relief. The motion alleged claims related to Tillman's 2000 trial

and sentencing as well as his 2012 resentencing. We affirm the trial court's order except

as to the claim that trial counsel failed to present mitigation evidence at Tillman's
resentencing. Although facially insufficient, Tillman should have been given an

opportunity to amend that claim. See Caballero v. State, 132 So. 3d 369 (Fla. 4th DCA

2014).

         AFFIRMED in part; REVERSED in part; REMANDED.


PALMER, ORFINGER and TORPY, JJ., concur.




                                         2